DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Response to Arguments
Applicant's arguments, “Remarks” filed 05 October 2021, have been fully considered but they are not persuasive.
Applicant argues that neither US Patent No. 6,741,778 to Chen et al. (hereinafter “US1”) nor US Patent No. 5,420,954 to Swirhan et al. (hereinafter “US2”) describe or suggest, separately or in combination, all of the limitations of amended independent Claim 1 (see “Remarks” at pages 3-4 and 4-5).
Amended Claim 1 is substantially a combination of original Claims 1, 3, 4, 6, and 7. In the Office Action mailed 16 September 2021, previous Claims 1 and 6 were rejected in view of US1 under 35 U.S.C. 102(a)(1) (see Office Action at paragraphs 5, 6, and 9) and previous Claims 3, 4, and 7 were rejected in view of US1 under 35 U.S.C. 103 (see Office Action at paragraphs 19-21).
Applicant’s arguments fails to specifically describe why the limitations of amended Claim 1 that correspond to the limitations of previous Claims 3, 4, 7 are not obvious in view of US1 as laid out in the Office Action.
The arguments do describe the reasons that Applicant has chosen the claimed materials and relative sizes. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, Claim 1 stands a rejected in view of US1 under 35 U.S.C. 103 (see below herein).
Applicant’s arguments regarding rejection of Claim 1 in view of US2 are persuasive. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US1.
Regarding Claim 1, US1 describes an optical communication module (see Fig 1), comprising: a circuit board (30); an optical-signal transmitter (35) disposed on the circuit board, and comprises a light-emitting surface; an optical fiber (24) comprising an incident end, and a 
US1 is silent as to the relative widths and placements of the vertical segment and light emitting area. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the structures of the module of US1 having the claimed relative sizes and placements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to form the module with desired packaging and optical coupling characteristics.
US1 describes the cover above the light-emitting surface (see Figs 1- 2). US1 is silent as to the material of the cover. Glass is a well-known and commonly used material for forming components for optical materials. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cover of USI from glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing would have been to take advantage of the well-known techniques for fabricating precise structures in glass, allowing for precise placement of the fibers relative to the light emitting surfaces.
Regarding Claim 2, US1 describes the optical-signal transmitter as a Vertical-Cavity Surface-Emitting Laser configured to emit a beam into the optical fiber via the light-emitting 
Regarding Claim 5, US1 describes no lens between the light-emitting area and the incident end (see Figs 1-4d).
Regarding Claim 7, US1 describes he cover is a flat structure (see Figs 1, 6a). US1 is silent as to the material of the holding body. Glass is a well-known and commonly used material for forming components for optical materials. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the holding body of USI from glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing would have been to take advantage of the well-known techniques for fabricating precise structures in glass, allowing for precise placement of the fibers relative to the light emitting surfaces.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to claim 1 above, and further in view of US2.
Regarding Claim 8, US1 does not describe a housing covering the circuit board. 
US2 describes a housing (200, see Figs 3-4b) covering the circuit board, the optical-signal transmitter, and the holding frame; and an optical-fiber connector (150, 405, 415) extending through a side wall of the metal housing, and affixed to an end of the optical fiber (see Fig 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the housing and connector of US2 in hold the module of 
US2 is silent as to the material of the housing. Metal is a well-known material used for forming housings for optical modules. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the housing of US2 from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing would have been to take advantage of the well-known mechanical properties of metal.
Regarding Claim 9, US1 does not describe a plurality of chips on the circuit board. US1 is silent as to any further electrical components that be inherently necessary to drive the optical-signal transmitter (without such a driver, no signal would be supplied to the transmitter to produce the described optical signal).
US2 describes a plurality of chips (105, 117) disposed on a circuit board, wherein the chips comprise a drive chip electrically connected to an optical-signal transmitter. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art use the electronics of the module of US2 with the module of US1. The motivation would have been to use a known method for providing the necessary drive signal for the optical-signal transmitter of US1.
Regarding Claim 10, US2 describes a conductive pad (92) disposed on the light-emitting surface, and the drive chip (117) is connected to the conductive pad via a wire (see Figs 2a, 2b, and 3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874